EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Miranda A.M. Hallett on 4/26/2021. The application has been amended as follows: 

In the Abstract
The present disclosure provides compositions, e.g., formulations, used for gastric, gastrointestinal and/or colonic treatments or lavage, e.g., orthostatic lavage, e.g., for inducing the purgation (e.g., cleansing) of a gastrointestinal (GI) tract, including a colonC. difficile or the pseudo-membranous colitis associated with this infection. 


In the Claims

Claim 44: A pharmaceutical composition comprising a microbial formulation comprising (i) uncultured bacteria extracted from a stool of a healthy human donor, and (ii) a cryoprotectant, wherein the microbial formulation does not contain rough particulate matter of the stool, wherein the proportion of bacteria from the phylum Firmicutes relative to non-Firmicutes bacteria in the microbial formulation is greater than such proportion in the stool. 
Claim 51: Cancelled.
Claim 52: Cancelled.
Claim 53: The pharmaceutical composition of claim [[51]]44, administered to a subject to treat a Clostridium difficile infection in the subject. 
Claim 54: A capsule comprising a microbial formulation comprising a suspension of uncultured bacteria extracted from a human stool in a cryoprotectant, wherein the uncultured bacteria are from a human stool, wherein the uncultured bacteria are separate from rough particulate matter of the human stool, wherein the proportion of bacteria from the phylum Firmicutes relative to non-Firmicutes bacteria in the microbial formulation is greater than such proportion in the human stool.
Claim 59: Cancelled.
Claim 60: Cancelled.
Claim 61: The capsule of claim 54, administered to a subject to treat a Clostridium difficile infection in the subject.
Claim 62: The capsule of claim 54, wherein the human stool is pre-screened for infectious agents. 
Claim 63: The capsule of claim 54, wherein an amount of non-floral material of the human stool in the suspension is no greater than 1%.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant application is drawn to a pharmaceutical composition comprising a microbial formulation that does not contain rough stool particulate. The microbial formulation comprises (i) uncultured bacteria extracted from a stool of a healthy human donor and (ii) a cryoprotectant, wherein the proportion of bacteria from the phylum Firmicutes is greater than non-Firmicutes bacteria in the microbial formulation. In an embodiment, the pharmaceutical composition is in capsule from.
Claims were previously rejected under 35 U.S.C. 103 over Borody (US 2004/0028689) in view of Bakken (Anaerobe 2009, Vol. 15, p.285-289) and Hlavka (US 2013/0045274). Borody teaches pharmaceutical compositions comprising bacteria belonging to the phylum Firmicutes (ex. Clostridium), wherein said bacteria can be obtained from fresh feces of a disease-screened donor and also encapsulated. Borody’s pharmaceutical compositions are not disclosed to contain a cryoprotectant nor be free of rough particulates from feces, but Bakken teaches filtering a saline suspension of stool and Hlavka teaches adding a cryoprotectant to maintain viability of fecal microbiota when frozen. However, none of the cited prior art specifically teach that the amount of Firmicutes bacteria is greater compared to non-Firmicutes bacteria. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 44-50, 53-58, and 61-63 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651